DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 08/31/2020. Claims 1, 11 and 16 are independent. Claims 1-20 are pending in the instant application. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Naiki (US 20080144922 A1).
Regarding Claim 1: Naiki discloses an inspection apparatus (Refer to para [002]; “FIG. 1, a macro inspection apparatus (a pattern inspection apparatus)”) comprising: an image generation device which generates a second image corresponding to a first image (Refer to para [044]; “Specific possible display contents include a corrected image, a defect superimposed image in which a defect image is superimposed over a corrected image with different colors for both images, the size of the defects, the number of the defects, the names of the defects, the center coordinates of the defects, the pattern displacement amount, the result of a pass-or-fail determination of the specimen, the type name of the semiconductor wafer T, the name of the manufacturing step, the lot ID for the semiconductor, the wafer ID and, the slot number (the number allocated to each shelf of the cassette for storing wafers).”)  and a defect detection device which detects a defect in the second image with respect to the first image (Refer to para [066]; “The control portion 55 then modifies the detection range of a defect position (a predetermined region) based on the defect position data and the displacement amount data, and controls the movement of the specimen holding portion 57 so that the defect position of the subject pattern T5 is in the image captured range of the imaging portion 59, and thereby align the semiconductor wafer T.”) wherein each of the first image and the second image includes a plurality of partial regions each including a plurality of pixels (Refer to para [040]; “the defect extraction portion 27 compares the subject image T4 with the reference image R4 pixel by pixel and recognizes defect pixels where a difference in the amount of characteristics such as luminance and the edge between pixels of the subject image T4 (a predetermined region) and pixels of the reference image R4 that correspond to the former pixels (a corresponding region) is larger than the preset threshold value.”) and the defect detection device is configured to: estimate a first value indicating a position difference between the first image and the second image for each of the partial regions (Refer to para [034]; “The image position displacement calculation portion 25 calculates the amount of relative difference between the position of a circuit pattern displayed in the subject image that is outputted from the image correction portion 23 (hereinafter, referred to as a subject pattern) and the position of a circuit pattern displayed in a reference image that has been previously registered (hereinafter, referred to as reference pattern).”) based on a luminance difference between the first image and the second image (Refer to para [040]; “the defect extraction portion 27 compares the subject image T4 with the reference image R4 pixel by pixel and recognizes defect pixels where a difference in the amount of characteristics such as luminance and the edge between pixels of the subject image T4 (a predetermined region) and pixels of the reference image R4 that correspond to the former pixels (a corresponding region) is larger than the preset threshold value.”) estimate a second value indicating a reliability of the first value for each of the partial regions (Refer to para [068]; “According to this pattern inspection system 60, it is possible to quickly and easily detect a position of defect in the subject pattern T5 by utilizing the displacement amount data in the micro inspection apparatus 50. Therefore, it is possible to quickly and reliably perform a defect inspection of the subject pattern T5.”) and estimate a position difference between the first image and the second image for each of the pixels, based on the first value and the second value estimated for each of the partial regions (Refer to para [037 and 038]; “Respective differences between the center coordinates of the reference model regions Ra to Rc and the center coordinates of the subject model regions Ta to Tc are calculated to acquire a displacement amount of the subject pattern T5 with respect to the reference pattern R5. To be more specific, the center positional displacement amount of the subject pattern T5 with the OF T1 as the reference position is acquired from the rotational displacement amount of the subject pattern T5 formed by an angular difference between the orientation of a triangle T6 whose vertices are the center coordinates (that is, center positions) of the plurality of subject model regions Ta to Tc and the orientation of a reference triangle R6 whose vertices are the center coordinates (that is, center positions) of the plurality of reference model regions Ra to Rc.”).

Regarding Claim 6: Naiki discloses the defect detection device estimates, for each of the partial regions, a position difference that minimizes a value of a sum of squared differences (SSD) between the first image and the second image (Refer to para [060]; “the following method is described based on the flowchart of FIG. 5B, as an exemplary method for calculating the deviation amount in a case where the position correction amount determining unit 330 receives position information of the feature points from the feature amount calculating unit 320. (1) The closest one of reference feature points from each feature point in the correction object is determined to be provisionally associated with each other (S511). (2) The positions of the feature points in the correction object are corrected so that the sum of the distances between the provisionally associated feature points is minimized (S512).”).

Regarding Claim 10: Naiki discloses the image generation device includes an optical scanner or a scanning electron microscope (Refer to para [032 and 033]; “The corrected objects include, for example magnification differences of individual lenses provided in the imaging portion 17 and the illumination portion 15, and an adjustment error in the optical system made of the imaging portion 17 and the illumination portion 15.”).

Regarding Claim 11: Naiki discloses an inspection method executed by an inspection apparatus (Refer to para [002] and  Figure 1; “a pattern positioning method, a pattern inspection apparatus, and a pattern inspection system.”) including: an image generation device (Refer to para [002]; “FIG. 1, a macro inspection apparatus (a pattern inspection apparatus)”) which generates a second image corresponding to a first image (Refer to para [044]; “Specific possible display contents include a corrected image, a defect superimposed image in which a defect image is superimposed over a corrected image with different colors for both images, the size of the defects, the number of the defects, the names of the defects, the center coordinates of the defects, the pattern displacement amount, the result of a pass-or-fail determination of the specimen, the type name of the semiconductor wafer T, the name of the manufacturing step, the lot ID for the semiconductor, the wafer ID and, the slot number (the number allocated to each shelf of the cassette for storing wafers).”) and a defect detection device which detects a defect in the second image with respect to the first image (Refer to para [066]; “The control portion 55 then modifies the detection range of a defect position (a predetermined region) based on the defect position data and the displacement amount data, and controls the movement of the specimen holding portion 57 so that the defect position of the subject pattern T5 is in the image captured range of the imaging portion 59, and thereby align the semiconductor wafer T.”) each of the first image and the second image including a plurality of partial regions each including a plurality of pixels (Refer to para [040]; “the defect extraction portion 27 compares the subject image T4 with the reference image R4 pixel by pixel and recognizes defect pixels where a difference in the amount of characteristics such as luminance and the edge between pixels of the subject image T4 (a predetermined region) and pixels of the reference image R4 that correspond to the former pixels (a corresponding region) is larger than the preset threshold value.”) the method comprising: estimating a first value indicating a position difference between the first image and the second image for each of the partial regions (Refer to para [034]; “The image position displacement calculation portion 25 calculates the amount of relative difference between the position of a circuit pattern displayed in the subject image that is outputted from the image correction portion 23 (hereinafter, referred to as a subject pattern) and the position of a circuit pattern displayed in a reference image that has been previously registered (hereinafter, referred to as reference pattern).”) based on a luminance difference between the first image and the second image (Refer to para [040]; “the defect extraction portion 27 compares the subject image T4 with the reference image R4 pixel by pixel and recognizes defect pixels where a difference in the amount of characteristics such as luminance and the edge between pixels of the subject image T4 (a predetermined region) and pixels of the reference image R4 that correspond to the former pixels (a corresponding region) is larger than the preset threshold value.”) estimating a second value indicating a reliability of the first value for each of the partial regions (Refer to para [054 and 068]; “Then, in the defect extraction portion 27, the subject image T4 or the semiconductor wafer T is rotated and moved to perform the second positioning so that the position of the subject pattern T5 captured by the imaging portion 17 is matched with the position of the reference pattern R5 based on the amount of rotational displacement and the center positional displacement. Subsequently, each of the pixels of the reference pattern R5 are compared with each of the corresponding pixels of the subject pattern T5, and a defect position of the subject pattern T5 is extracted (Step S8). Subsequently, in the pass-or-fail determination portion 29, a pass-or-fail determination of the semiconductor wafer T is made based on the defect information data (Step S9). The macro inspection result is then displayed on the display portion 35 and stored in the data storage portion 37 (Step S10).” “According to this pattern inspection system 60, it is possible to quickly and easily detect a position of defect in the subject pattern T5 by utilizing the displacement amount data in the micro inspection apparatus 50. Therefore, it is possible to quickly and reliably perform a defect inspection of the subject pattern T5”) and estimating a position difference between the first image and the second image for each of the pixels, based on the first value and the second value estimated for each of the partial regions (Refer to para [037 and 038]; “Respective differences between the center coordinates of the reference model regions Ra to Rc and the center coordinates of the subject model regions Ta to Tc are calculated to acquire a displacement amount of the subject pattern T5 with respect to the reference pattern R5. To be more specific, the center positional displacement amount of the subject pattern T5 with the OF T1 as the reference position is acquired from the rotational displacement amount of the subject pattern T5 formed by an angular difference between the orientation of a triangle T6 whose vertices are the center coordinates (that is, center positions) of the plurality of subject model regions Ta to Tc and the orientation of a reference triangle R6 whose vertices are the center coordinates (that is, center positions) of the plurality of reference model regions Ra to Rc.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Naiki (US 20080144922 A1).
Regarding Claim 16: Naiki discloses a non-transitory computer-readable medium storing thereon a program used in an inspection apparatus including (Refer to para [045]; “The data storage portion 37 is made of a storage medium such as a hard disk drive (hereinafter, referred to as HDD). Data to be stored in this data storage portion 37 includes data of the reference image R4, data of the macro inspection result, data of information on the displacement amount, a defected image in which defected pixels and other pixels are binarized, and a file of inspection result information.”) including: an image generation device which generates a second image corresponding to a first image (Refer to para [044]; “Specific possible display contents include a corrected image, a defect superimposed image in which a defect image is superimposed over a corrected image with different colors for both images, the size of the defects, the number of the defects, the names of the defects, the center coordinates of the defects, the pattern displacement amount, the result of a pass-or-fail determination of the specimen, the type name of the semiconductor wafer T, the name of the manufacturing step, the lot ID for the semiconductor, the wafer ID and, the slot number (the number allocated to each shelf of the cassette for storing wafers).”) and a defect detection device which detects a defect in the second image with respect to the first image (Refer to para [066]; “The control portion 55 then modifies the detection range of a defect position (a predetermined region) based on the defect position data and the displacement amount data, and controls the movement of the specimen holding portion 57 so that the defect position of the subject pattern T5 is in the image captured range of the imaging portion 59, and thereby align the semiconductor wafer T.”) each of the first image and the second image including a plurality of partial regions each including a plurality of pixels (Refer to para [035]; “as shown in FIG. 3, in the image position displacement calculation portion 25, a plurality (three, in the example shown in the figure) of reference model regions Ra to Rc with a characteristic shape in the area of a reference pattern R5 of the semiconductor wafer R displayed in a reference image R4 are previously selected and extracted and, for example, center coordinates are acquired as coordinates for specifying the respective positions of the reference model regions Ra to Rc. Each of these reference model regions (search models) Ra to Rc is a characteristic pattern that is cut out from the reference image R4 and is made of a sum of the vertical number of pixels and the horizontal number of pixels ((the vertical number of pixels).times.(the horizontal number of pixels)). Then, as shown in FIG. 4, a plurality (three, in the example shown in the figure) of subject model regions (search models) Ta to Tc that are respectively the most similar to the reference model regions Ra to Rc are extracted from the area of a subject pattern T5 displayed in a subject image T4.”) the program causing a processor of the defect detection device to: estimate a first value indicating a position difference between the first image and the second image for each of the partial regions (Refer to para [034]; “The image position displacement calculation portion 25 calculates the amount of relative difference between the position of a circuit pattern displayed in the subject image that is outputted from the image correction portion 23 (hereinafter, referred to as a subject pattern) and the position of a circuit pattern displayed in a reference image that has been previously registered (hereinafter, referred to as reference pattern).”) based on a luminance difference between the first image and the second image (Refer to para [033-039]; “for example magnification differences of individual lenses provided in the imaging portion 17 and the illumination portion 15…Then, as shown in FIG. 4, a plurality (three, in the example shown in the figure) of subject model regions (search models) Ta to Tc that are respectively the most similar to the reference model regions Ra to Rc are extracted from the area of a subject pattern T5 displayed in a subject image T4.”)
estimate a second value indicating a reliability of the first value for each of the partial regions (Refer to para [054 and 068]; “Then, in the defect extraction portion 27, the subject image T4 or the semiconductor wafer T is rotated and moved to perform the second positioning so that the position of the subject pattern T5 captured by the imaging portion 17 is matched with the position of the reference pattern R5 based on the amount of rotational displacement and the center positional displacement. Subsequently, each of the pixels of the reference pattern R5 are compared with each of the corresponding pixels of the subject pattern T5, and a defect position of the subject pattern T5 is extracted (Step S8). Subsequently, in the pass-or-fail determination portion 29, a pass-or-fail determination of the semiconductor wafer T is made based on the defect information data (Step S9). The macro inspection result is then displayed on the display portion 35 and stored in the data storage portion 37 (Step S10).” “According to this pattern inspection system 60, it is possible to quickly and easily detect a position of defect in the subject pattern T5 by utilizing the displacement amount data in the micro inspection apparatus 50. Therefore, it is possible to quickly and reliably perform a defect inspection of the subject pattern T5”) and estimate a position difference between the first image and the second image for each of the pixels, based on the first value and the second value estimated for each of the partial regions (Refer to para [037 and 038]; “Respective differences between the center coordinates of the reference model regions Ra to Rc and the center coordinates of the subject model regions Ta to Tc are calculated to acquire a displacement amount of the subject pattern T5 with respect to the reference pattern R5. To be more specific, the center positional displacement amount of the subject pattern T5 with the OF T1 as the reference position is acquired from the rotational displacement amount of the subject pattern T5 formed by an angular difference between the orientation of a triangle T6 whose vertices are the center coordinates (that is, center positions) of the plurality of subject model regions Ta to Tc and the orientation of a reference triangle R6 whose vertices are the center coordinates (that is, center positions) of the plurality of reference model regions Ra to Rc.”).

Naiki does not expressly disclose a non-transitory computer-readable storage medium storing thereon a program used in an inspection apparatus.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to assume that the teachings of Naiki would be performed on a hardware device, for example in an inspection apparatus, such as a microcomputer, computer or similar device housing a data storage that operably performs defect detection as detailed and rejected above. 

Naiki expressly discloses “The data storage portion 37 is made of a storage medium such as a hard disk drive.” Therefore, it would have been obvious to one of ordinary skill in the art to concur that the hard disk drive must housed in a microcomputer, computer or similar device which is omitted from the specification by implied using an artisans reasonable interpretation. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 2, 3, 4, 5, 7, 8, 9, 12, 13, 14, 15, 17, 18, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Application: 17/007,250
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665